Citation Nr: 0336539	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  94-20 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of a 
lumbar spine fracture, including on a secondary basis.  

2.  Entitlement to service connection for degenerative 
arthritis of the lumbar spine, including on a secondary 
basis.  

3.  Entitlement to an increased (compensable) disability 
rating for a low back strain.  

4.  Entitlement to a total disability rating based upon 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

On June 3, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination by 
a board certified orthopedist, if 
available.  If such an examiner is 
unavailable, documentation of the 
unavailability must be included in the 
claims folder, and the examination should 
be performed by another physician with 
appropriate expertise to determine the 
extent of impairment from the appellant's 
service-connected low back strain, the 
etiology of both his lumbar spinal 
arthritis and the compression fracture of 
L2, and the extent of impairment 
resulting from the lumbar arthritis and 
lumbar fracture residuals, as well as the 
service-connected low back strain.  Send 
the claims folder to the examiner for 
review.

All indicated studies, including X-rays 
and range of motion studies in degrees 
should be performed.  In reporting the 
range of motion, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The 
examining physician should be requested 
to identify any objective evidence of 
pain and to assess the extent of any 
pain.

The examiner should specifically address 
whether there is muscle spasm on extreme 
forward bending of the lower back; loss 
of lateral spine motion, unilateral, in a 
standing position; listing of the whole 
spine to the opposite side; positive 
Goldthwaite's sign; or abnormal mobility 
of the lumbar spine on forced motion.  

Tests of joint motion against varying 
resistance should also be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment due 
to incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  If this is not 
feasible, the examiner should so state.  

The examiner should also express an 
opinion concerning whether there would be 
any additional limits on functional 
ability on repeated use or during flare-
ups (if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

To the extent possible, the examiner 
should distinguish the manifestations of 
the low back strain from those of other 
low back disorders present.  

Based upon the examination results and a 
review of the claims folder, the examiner 
should also provide an opinion as to 
whether it is more likely than not, as 
likely as not or less likely than not 
that the fracture of the veteran's lumbar 
spine is etiologically related to service 
or was caused or chronically worsened by 
the service-connected low back strain.  

In addition, based upon the examination 
results and a review of the claims 
folder, the examiner should provide an 
opinion as to whether it is more likely 
than not, as likely as not or less likely 
than not that the degenerative arthritis 
of the veteran's lumbar spine is 
etiologically related to service or was 
caused or chronically worsened by the 
service-connected low back strain.  

The examiner should also provide an 
opinion concerning the impact or each of 
the veteran's current low back disorders 
on his ability to work.  

The rationale for all opinions expressed 
should also be provided.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



